J-A04022-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

CHRISTIANA MARKLE,                       :     IN THE SUPERIOR COURT OF
                                         :           PENNSYLVANIA
               Appellant                 :
                                         :
                      v.                 :
                                         :
JEFFREY S. MARKLE,                       :
                                         :
               Appellee                  :   No. 986 WDA 2014



                   Appeal from the Order of June 5, 2014
          in the Court of Common Pleas of Westmoreland County,
                   Civil Division, at No(s): 409 of 2011-D

BEFORE:     BOWES, OLSON, and STRASSBURGER,* JJ.

CONCURRING AND DISSENTING MEMORANDUM BY STRASSBURGER, J.:

                                                         FILED JUNE 22, 2015

      I join the Majority Memorandum with respect to its reasoning and

conclusions on Mr. Markle’s motion to quash, all issues related to the value

of the marital residence, and the treatment of the joint bank account. While

I might have awarded Appellant more counsel fees than did the trial judge, I

cannot find that the trial judge abused her discretion. However, I conclude

that the trial court did abuse her discretion in awarding Mr. Markle

possession of the marital home.     Thus, I respectfully dissent as to that

aspect of the case.

      With respect to the award of possession of the marital home, the

evidence favors Appellant.   She has retained exclusive possession of the


*Retired Senior Judge assigned to the Superior Court.
J-A04022-15

home during the separation and paid the mortgage and line of credit during

that time. When the parties’ college-aged children return home for breaks

and weekends, they live in the home, which is the one they grew up in.

Moreover, Appellant’s elderly father lives three doors away and the two

provide mutual assistance to each other.    The trial court concluded that

regardless of the outcome, “the other party’s life-style would be somewhat

disrupted.” Trial Court Opinion, 5/30/2014, at 7. Because Wife is currently

living in the home and has since the parties purchased the home from

Appellant’s father in 1995, it is clear that Appellant’s life would be much

more disrupted if she were forced to move.    Accordingly, the master and

trial court abused their discretion in awarding the marital home to Mr.

Markle.




                                   -2-